Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No amendments have been filed.  No claims have been amended. No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 13, and 19 being independent.

Response to Arguments
Although not argued by the Applicants, the Double Patenting rejection in the Office Action filed 11 April 2022 has been withdrawn.
The limitation determining, based on the corresponding set of vertices and the corresponding set of faces for the mesh, a portion of the mesh that lies within a view frustum associated with the current frame is now an allowable limitation because the claim objections have been resolved in an Examiner’s Amendment in this officer action.  No references were identified for this limitation.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Mirza on 7/28/2022.

The application has been amended as follows: 
In claim 1 line 12, change “the portion” to --the portion of the mesh--.
In claim 3 line 3, change “the 3D representation” to --the one or more 3D meshes--.
In claim 3 line 3, change “a augmented” to --an augmented--.
In claim 13 line 16, change “the portion” to --the portion of the mesh--.
In claim 14 
In claim 19 line 13, change “the portion” to --the portion of the mesh--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record cannot be combined to teach or fairly suggest generating, based on sensor data captured by a depth sensor on a device, one or more 3D meshes representing a physical space,
determining, based on the corresponding set of vertices and the corresponding set of faces for the mesh, a portion of the mesh that lies within a view frustum associated with the current frame;
updating the one or more 3D meshes by texturing the portion of the mesh with one or more pixels in the current frame onto which the portion of the mesh is projected.

Regarding claim 13, in light of the allowance of claim 1, the computing device in claim 13 is similar and performed by the method in claim 1. Therefore, claim 13 is allowed for the same reasons as claim 1.

Regarding claim 19, in light of the allowance of claim 1, the medium in claim 19 is similar and performed by the method in claim 1. Therefore, claim 19 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613